


Exhibit 10.21

 

AMENDMENT NO. 2, dated as of June 24, 2003 (this “Amendment”), to the AMENDED
AND RESTATED LIMITED LIABILITY LIMITED PARTNERSHIP AGREEMENT (as previously
amended, supplemented or otherwise modified, the “Partnership Agreement”) of
VIVENDI UNIVERSAL ENTERTAINMENT LLLP (the “Partnership”) dated as of May 7,
2002, by and among USI ENTERTAINMENT INC., a Delaware corporation, as general
partner, USANI HOLDINGS XX, INC., a Delaware corporation, UNIVERSAL PICTURES
INTERNATIONAL HOLDINGS BV, a corporation organized under the laws of The
Netherlands, UNIVERSAL PICTURES INTERNATIONAL HOLDINGS 2 BV, a corporation
organized under the laws of The Netherlands, NYCSPIRIT CORP. II, a Delaware
corporation, INTERACTIVECORP (formerly known as USA Interactive and, prior
thereto, as USA Networks, Inc.), a Delaware corporation, USANi SUB LLC, a
Delaware limited liability company, NEW-U STUDIOS HOLDINGS, INC., a Delaware
corporation, and BARRY DILLER, as limited partners, VIVENDI UNIVERSAL, S.A., a
société anonyme organized under the laws of France, UNIVERSAL STUDIOS, INC., a
Delaware corporation (“Universal”), and, SUB I - USA Holding LLC, a Delaware
limited liability company, USI - USA Holding LLC, a Delaware limited liability
company, USIE - USA Holding LLC, a Delaware limited liability company, and V -
USA Holding LLC, a Delaware limited liability company.

 

A. The Partnership intends to enter into the VUE Term Loan Agreement (as

defined below).

 

B. As a condition to the VUE Term Loan Agreement, the Partners are required

to amend certain provisions of the Partnership Agreement as set forth herein.

 

 

C. Each capitalized term used and not otherwise defined herein shall have the

meaning assigned to such term in the Partnership Agreement.

 

Accordingly, in consideration of the mutual agreements herein contained and

other good and valuable consideration, the sufficiency and receipt of which are
hereby

acknowledged, the parties hereto agree as follows:

 

SECTION 1. Amendments.

 

(a) Section 1.01 of the Partnership Agreement is hereby amended by amending

and restating the following definitions therein:

 

““VUE Term Loan Agreement” shall mean the Loan Agreement, dated as of June 24,
2003, by and among the Partnership, Bank of America Securities, N.A and J.P.
Morgan Chase Bank as, co-administrative agents, Barclays Bank plc, as
syndication agent, J.P. Morgan Chase Bank, as collateral agent and paying agent
and the Lenders from time to time party thereto.”

 

--------------------------------------------------------------------------------


 

 

““VUE Security Agreement” shall mean the Amended and Restated Guarantee and
Security Agreement, dated as of June 24, 2003, among the Partnership, the
guarantors party thereto and JPMorgan Chase Bank, as administrative agent.”

 

(b) Article XIII of the Partnership Agreement is hereby amended and restated in
its entirety to read as follows:

 

“SECTION 13.06. VUE Term Loan Agreement. The Partnership shall not at any time
on or prior to the 91st day following the date on which all of the Release
Conditions (as defined in the VUE Security Agreement) are satisfied, take any
action of the sort contemplated by Section 7(e)(iii) of the VUE Term Loan
Agreement with respect to the Partnership or any of its Subsidiaries (as defined
in the VUE Term Loan Agreement) or the assets of any of the foregoing without
the prior written agreement of all Partners holding Common Interests at such
time.”

 

(c) Section 10.03(c) of the Partnership Agreement is hereby amended by deleting
in its entirety the second sentence thereof and replacing it with the following
sentence:

 

“Except as set forth in Section 10.03(e), the purchase and sale of the Selling
Party’s Common Interests shall be consummated at a closing the date and time of
which shall be selected by the Purchasing Party and provided in writing at least
seven days prior thereto; provided that, in the case of a Diller Put or a Diller
Call, such date shall not be later than the 20th Business Day following the date
of receipt by the relevant party of the applicable exercise notice, and in all
other cases the such date shall not be later than the 20th Business Day
following the date of the determination of the Appraised Value.”

 

(d) Section 10.03(d)(iii) of the Partnership Agreement is hereby amended and
restated in its entirely as follows:

 

“(iii) notwithstanding anything to the contrary in clauses (i) or (ii) of this
Section 10.03(d), the Appraised Value of the Partnership with respect to a
Diller Put or a Diller Call shall be determined as of April 1, 2003 by a single
Investment Bank that is mutually agreeable to Universal and Diller (each acting
in its sole discretion). In the event that Universal and Diller are unable to
mutually agree for any reason on the Investment Bank within 5 days following the
date of receipt by the relevant party of the applicable exercise notice,
Universal and Diller hereby agree that for purposes of Section 10.03(b) of the
Partnership Agreement, the purchase price with respect to the Diller Put and the
Diller Call shall be $275,000,000.”

 

(e) Section 10.03(e) of the Partnership Agreement is hereby amended and restated
in its entirety to read as follows:

 

“(e) At the election of the Purchasing Party and in accordance with this Section
10.03(e), payment of the purchase price upon the exercise of a Call or a Put may
be made in Vivendi Ordinary Shares. In order for the Purchasing Party to elect
to deliver Vivendi Ordinary Shares, the Purchasing

 

--------------------------------------------------------------------------------


 

Party shall specify that it is electing to deliver Vivendi Ordinary Shares in
lieu of cash in the written notice of the Purchasing Party designating the
closing date pursuant to Section 10.03(c) (without giving effect to the proviso
therein) (the “Closing Date Notice”). In the event that the Purchasing Party
elects to deliver Vivendi Ordinary Shares pursuant to this Section 10.03(e), the
Selling Party shall be entitled to the rights set forth in Section 10.03(f), and
the closing of the Put or Call shall take place over a consecutive 15 Business
Day period commencing on the closing date specified in the Closing Date Notice;
provided that the closing date specified in the Closing Date Notice shall be a
date within 20 Business Days following the date of receipt by the relevant party
of the Closing Date Notice. On each day during the 15 Business Day closing
period, the Purchasing Party shall deliver to USAi or its Affiliates or Diller,
as the case may be, 1/15th of the applicable purchase price set forth in Section
10.03(a) or Section 10.03(b) in Vivendi Ordinary Shares (or, if Diller requests,
other common equity securities of Vivendi listed on an exchange other than that
on which the Vivendi Ordinary Shares are listed and representing an equivalent
number of Vivendi Ordinary Shares) valued based on the closing price on that day
of Vivendi Ordinary Shares on the primary exchange on which it trades, as
reported by Bloomberg in U.S. dollars. Any Vivendi Ordinary Shares (or other
common equity securities of Vivendi) delivered by the Purchasing Party pursuant
to this Section 10.03(e) shall be delivered no later than one hour after the
primary exchange on which the Vivendi Ordinary Shares (or other common equity
securities of Vivendi) being delivered hereunder closes free and clear of all
Liens and shall, in the case of Vivendi Ordinary Shares, be listed for trading
on the Paris Bourse and freely transferable on the Paris Bourse. Solely for
purposes of this Section 10.03(e), the Selling Party shall be required to
deliver the assignments and bills of sale referenced in Section 10.03(c)
assigning 1/15th of its Common Interests to the Purchasing Party free and clear
of any Liens, on each day of the 15 Business Day closing period described
herein. The ability of Vivendi or any successor or new parent entity to Vivendi
to issue any shares hereunder shall be subject to (i) satisfaction of the
listing provisions of the definition of Vivendi Ordinary Shares, (ii) the
Selling Party receiving over the 15 Business Day closing period securities that
represent less than 5% of the publicly-traded common stock or ordinary shares of
Vivendi or such successor or new parent entity immediately prior to such 15
Business Day period, assuming, for purposes of calculating compliance with such
5% threshold, that the number of securities issued is calculated based on the
closing price of such securities on the primary exchange on which such
securities trade on the date of the Closing Date Notice, and (iii) Vivendi’s (or
such successor’s or such new parent entity’s) continued ownership and control of
the Partnership and the cable assets contained therein. For purposes of this
Section 10.03(e), a Business Day means any day other than a Saturday, Sunday, a
U.S. Federal holiday or a day on which banks in France are closed.”

 

SECTION 2.        Effectiveness. This Amendment shall be effective as of the
date first set forth above.

 

SECTION 3.        Effect of Amendment. Except as expressly set forth herein,
this

 

--------------------------------------------------------------------------------


 

 

Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any of the parties to
the Partnership Agreement, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Partnership Agreement, all of which are hereby ratified and
affirmed in all respects and shall continue in full force and effect.

 

SECTION 4.        Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument. Delivery of any executed
counterpart of a signature page of this Amendment by facsimile transmission
shall be as effective as delivery of a manually executed counterpart hereof.

 

SECTION 5.        Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.

 

SECTION 6. Jurisdiction. Each of the Partners (i) consents to and submits itself
and its property to the personal jurisdiction of any Federal or state court
located in the State of Delaware in the event of any dispute arising out of or
relating to this Amendment, (ii) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court, (iii) agrees that it will not bring any action relating to this
Agreement in any court other than a Federal or state court sitting in the State
of Delaware and (iv) hereby waives any rights such Partner may have to personal
service of summons, complaint or other process in connection therewith, and
agrees that service may be made by registered or certified mail addressed to
such Partner and sent in accordance with the provisions of Article XIV of the
Partnership Agreement. It is hereby expressly understood by the parties hereto
that this Section 6 shall also be applicable to Amendment No. 1, dated as of
November 25, 2002, to the Partnership Agreement.

 

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

USI ENTERTAINMENT, INC.

By:

/s/ KAREN RANDALL

 

Name:

Karen Randall

 

Title:

Executive Vice President

 

USANI HOLDING XX, INC.

By:

/s/ KAREN RANDALL

 

Name:

Karen Randall

 

Title:

Executive Vice President

 

UNIVERSAL PICTURES

INTERNATIONAL HOLDINGS BV

By:

/s/ AD HESKES

 

Name:

Ad Heskes

 

Title:

Vice President, Legal

 

UNIVERSAL PICTURES

 

INTERNATIONAL HOLDINGS 2 BV

 

By:

/s/ AD HESKES

 

Name:

Ad Heskes

 

Title:

Vice President, Legal

 

NYCSPIRIT CORP. II

 

By:

/s/ AUTHORIZED REPRESENTATIVE

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

INTERACTIVECORP,

By:

/s/ DARA KHOSROWSHAHI

 

Name:

Dara Khosrowshahi

 

Title:

Executive Vice President and Chief Financial Officer

 

 USANi SUB LLC,

By:

/s/  DARA KHOSROWSHAHI

 

Name:

Dara Khosrowshahi

 

Title:

Vice President

 

 

NEW-U STUDIOS HOLDINGS, INC.,

 

By:

/s/  DARA KHOSROWSHAHI

 

Name:

Dara Khosrowshahi

 

Title:

Vice President

 

 

BARRY DILLER

 

/s/ Barry Diller

 

UNIVERSAL STUDIOS, INC.,

 

By:

/s/ Karen Randall

 

Name:

Karen Randall

 

Title:

Executive Vice President and General Counsel

 

--------------------------------------------------------------------------------

